Exhibit 99 TI to increase dividend 24% DALLAS (Sept. 20, 2012) –Texas Instruments Incorporated (TI) (NASDAQ: TXN) today said it will raise its quarterly cash dividend 24 percent.The new quarterly dividend will be $0.21 per share of common stock, resulting in annual dividend payments of $0.84 per common share.The current quarterly dividend is $0.17 per share. “This dividend increase is a direct result of our strengthening portfolio and our lower capital needs,” said Rich Templeton, TI chairman, president and chief executive officer.“As more of our revenue comes from Analog and Embedded Processing, our cash flow from operations continues to improve.In addition, our opportune purchases of manufacturing capacity have positioned us well for growth while also allowing our capital spending levels to drop.This means that we can return more cash to our shareholders.” The new quarterly cash dividend will be payable November 19, 2012, to stockholders of record on October 31, 2012, contingent upon formal declaration by the Board of Directors at its regular meeting in October. This is the ninth consecutive year TI has increased its dividend, and it marks the fiftieth year the company has paid dividends to its shareholders on an uninterrupted basis. ### Safe Harbor Statement “Safe Harbor” Statement under the Private Securities Litigation Reform Act of 1995: This release includes forward-looking statements intended to qualify for the safe harbor from liability established by the Private Securities Litigation Reform Act of 1995.These forward-looking statements generally can be identified by phrases such as TI or its management “believes,” “expects,” “anticipates,” “foresees,” “forecasts,” “estimates” or other words or phrases of similar import.Similarly, statements herein that describe TI’s business strategy, outlook, objectives, plans, intentions or goals also are forward-looking statements.All such forward-looking statements are subject to certain risks and uncertainties that could cause actual results to differ materially from those in forward-looking statements. We urge you to carefully consider the following important factors that could cause actual results to differ materially from the expectations of TI or its management: · Market demand for semiconductors, particularly in key markets such as communications, computing, industrial and consumer electronics; · TI’s ability to maintain or improve profit margins, including its ability to utilize its manufacturing facilities at sufficient levels to cover its fixed operating costs, in an intensely competitive and cyclical industry; · TI’s ability to develop, manufacture and market innovative products in a rapidly changing technological environment; · TI’s ability to compete in products and prices in an intensely competitive industry; · TI’s ability to maintain and enforce a strong intellectual property portfolio and obtain needed licenses from third parties; · Expiration of license agreements between TI and its patent licensees, and market conditions reducing royalty payments to TI; · Economic, social and political conditions in the countries in which TI, its customers or its suppliers operate, including security risks, health conditions, possible disruptions in transportation, communications and information technology networks and fluctuations in foreign currency exchange rates; · Natural events such as severe weather and earthquakes in the locations in which TI, its customers or its suppliers operate; · Availability and cost of raw materials, utilities, manufacturing equipment, third-party manufacturing services and manufacturing technology; · Changes in the tax rate applicable to TI as the result of changes in tax law, the jurisdictions in which profits are determined to be earned and taxed, the outcome of tax audits and the ability to realize deferred tax assets; · Changes in laws and regulations to which TI or its suppliers are or may become subject, such as those imposing fees or reporting or substitution costs relating to the discharge of emissions into the environment or the use of certain raw materials in our manufacturing processes; · Losses or curtailments of purchases from key customers and the timing and amount of distributor and other customer inventory adjustments; · Customer demand that differs from our forecasts; · The financial impact of inadequate or excess TI inventory that results from demand that differs from projections; · Impairments of our non-financial assets; · Product liability or warranty claims, claims based on epidemic or delivery failure or recalls by TI customers for a product containing a TI part; · TI’s ability to recruit and retain skilled personnel; · Timely implementation of new manufacturing technologies, installation of manufacturing equipment and the ability to obtain needed third-party foundry and assembly/test subcontract services; · TI’s obligation to make principal and interest payments on its debt; · TI’s ability to successfully integrate National Semiconductor’s operations, product lines and technologies, and to realize opportunities for growth and cost savings from the acquisition; and · Breaches of our information technology systems. For a more detailed discussion of these factors, see the Risk Factors discussion in Item 1A of TI’s Form 10-Q for the quarter ended March 31, 2012.The forward-looking statements included in this release are made only as of the date of this release, and TI undertakes no obligation to update the forward-looking statements to reflect subsequent events or circumstances. About Texas Instruments Texas Instruments semiconductor innovations help 90,000 customers unlock the possibilities of the world as it could be – smarter, safer, greener, healthier and more fun. Our commitment to building a better future is ingrained in everything we do – from the responsible manufacturing of our semiconductors, to caring for our employees, to giving back inside our communities. This is just the beginning of our story. Learn more at www.ti.com.
